DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	Applicant's election with traverse of claims 5-10 in the reply filed on 22 November 2021 is acknowledged.  The traversal is on the ground(s) that claims 5-10 and 11-16 are not independent of each other.  This is not found persuasive. 
A. Applicant argues that, according to MPEP § 802, claimed embodiments are related “if they are disclosed as connected in at least one of design, operation or effect”. However, this section of MPEP 802.01 II. further states “related invention are distinct if the inventions as claimed are not connected in at least one of  design, operation, or effect”. Applicant asserts the inventions are connected in at least their design and effect. However, to satisfy this prong the inventions must be connected in design, operation and effect. As detailed in the restriction requirement, claims 5-10 operate differently from claims 11-16 in that claims 5-10 are operable to receive answers from a user in response to study material, and analyze prior study session results in order to provide a single study session upon a request from a user, while claims 11-16 operate by analyzing priority information for multiple study courses to create a study schedule comprised of multiple courses upon a user request. These differences also, contrary to Applicant’s arguments, reflect a difference in at least the effect of the two inventions, since claims 5-10 provide a single study session based on prior results and receive answers, while claims 11-15 provide a schedule of multiple study courses, each comprised of multiple study sessions. Applicant argues that these inventions are not separate tools and cannot effectively 
B. Applicant argues there is no serious search burden on the examiner since the two sets of claims are similar to two sets of claims in the parent application, now US Patent No. 10,789,856. This is not persuasive. Determinations of search burden are made with respect to the inventions in the current application, not previous applications. Furthermore, Applicant points to the claims in the patent, not to the claims in the parent application as originally filed, upon which the original determination was made. This argument is not sufficient to establish a lack of serious search burden between claims 5-10 and 11-15 in the instant application.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 5 and 8 recite a method comprising: 
a control unit including a memory configured to store program instructions and a processor configured to execute the stored program instructions; 
a network interface enabling communication between the control unit and a plurality of remotely located user terminals in a network; and 

(a) receiving a request to generate a study session, during which at least a portion of the stored study material is presented to the user; 
(b) determining a goal or a length of the study session; 
(c) accessing user performance history information; 
(d) selecting study material among the stored study material based on the accessed user performance history information and assign the selected study material to the study session; 
(e) presenting the study session material to the user; and 
(f) receiving information indicating answers received from the user in response to the presented study material, 
selecting the study material to be assigned to the study session to increase productivity of the study session in view of the determined goal or length of the study session by comparing data associated with the selected study material obtained during one or more previous study sessions to one or more threshold values, the data including one or more of: 
i) a rate and percentage of correct answers, or a trend of the rate and percentage of correct answers, given by the user or other users for the selected study material during the one or more previous study sessions, and 
ii) a time needed for the user or other users to answer or solve the selected study material during the one or more previous study sessions.
The limitations of storing study material, session information and user performance history, receiving a request to generate a session, determining a goal or length, selecting study material based on user performance history and to increase productivity by comparing data to 
This judicial exception is not integrated into a practical application. In particular, the claim only recites using a control unit and a user terminal to carry out the claimed steps. The control unit and user terminal are recited at a high-level of generality (i.e., as a generic control unit performing functions of analyzing data in order to develop a study session, and a generic 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and generally linking the use of the judicial exception to a remote computing environment. Mere instructions to apply an exception using a generic computer component and link the exception to a particular environment cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 6, 7, 9 and 10 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims merely recite the content of the study material and answer information, and therefore only serve to further define the abstract idea itself. 


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.	Claims 5-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Van Schaack et al. (US Patent No. 6,652,283 B1).
Regarding claims 5-10, Van Schaack discloses a system comprising: 
a control unit (main engine 20) including a memory configured to store program instructions and a processor configured to execute the stored program instructions (column 12, lines 44-53);
a network interface enabling communication between the control unit and a plurality of remotely located user terminals in a network (column 14, lines 47-64); and 
at least one database storing study material (e.g. items to be learned), study session information (e.g. scheduling information), and user performance history information (user performance – column 13, line 66 – column 14, line 17; and history - column 17, lines 14-20); this information is stored by the system for example in database “registers” which track items according to their session information and user performance – column 32, line 52 – column 33, line 2), 
wherein, when the program instructions are executed by the processor, the processor is configured to: 
(a) receive, via the network interface, a request over the network from a user terminal of a user to generate a study session, during which at least a portion of the stored study material is presented to the user at the user terminal (see e.g. column 13, line 62 – column 14, line 1 – user may being program and choose which engine(s) is desired to be operated in a session); 

(c) access user performance history information stored in the at least one database; and 
(d) select study material among the stored study material based on the accessed user performance history information and assign the selected study material to the study session; (see for example column 23, line 19 – column 24, line 15, which details several schemes for selecting study material based on user performance history information); 
(e) connect, via the network interface, to the user terminal to carry out the study session by transmitting study session information over the network to the user terminal, such that the study material assigned to the study session is presented to the user at the user terminal; and 
(f) receive, via the network interface, information indicating answers entered by the user through an interface provided at the user terminal over the network in response to the presented study material (column 15, lines 46-54 – user interaction consists of presenting session information in the form of cues and receiving responses), 
wherein the control unit selects the study material to be assigned to the study session to increase productivity of the study session in view of the determined goal or length of the study session by comparing data associated with the selected study material obtained during one or more previous study sessions to one or more threshold values (e.g. in Quick review mode, rounds are presented based on previous performance – column 23, lines 19-55; also in a transition from “learn” mode to “review” mode, threshold values stored in hopping tables and prediction curves are used to determine schedule of presentation of items in review module based on user performance in learn module – column 23, line 55 – column 24, line 15), the data including one or more of: 

ii) a time needed for the user or other users to answer or solve the selected study material during the one or more previous study sessions (column 18, lines 61-65; column 14, lines 9-17) (as per claims 5 and 8),
the study material comprises one or more of: an examination or quiz (test) including one or more questions (column 26, lines 50-62) (as per claims 6 and 9), and
the information indicating the answers entered by the user received through the interface comprises a multiple choice answer (column 26, lines 63-67) (as per claims 7 and 10).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Siefert (US Patent No. 5,904,485) discloses automated lesson selection and examination in computer-assisted education. Gupta (US 2007/0172809 A1) discloses meta-data and metrics based learning. Wallace et al. (US Patent No. 6,688,889 B2) discloses computerized test preparation. Boon (US Patent No. 6,022,221) discloses a method for short- to long-term memory bridge. Cook et al. (US Patent No. 6,427,063 B1) discloses an agent based instruction system and method. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715